Filed 8/11/14 P. v. Brown CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B248333

         Plaintiff,                                                  (Los Angeles County
                                                                     Super. Ct. No. PA059232)
         v.

MICHAEL DAVID BROWN,

         Defendant;

JEFF PRICE,

         Objector and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Harvey
Giss, Judge. Reversed.


         Jeff Dominic Price, in pro. per., for Objector and Appellant.


         Frederick R. Bennett for Respondent The Superior Court of Los Angeles County.
                                    INTRODUCTION
       Objector and appellant Jeff Price, an attorney, asked another attorney to record
testimony in a criminal trial. The attorney recorded testimony but failed to ask the trial
court’s permission before doing so. The court therefore sanctioned the attorney and
Price. Price appeals from the sanctions order. Because we find that the court abused its
discretion by sanctioning Price, we reverse the order.
                                     BACKGROUND
       In November 2012, Michael David Brown was on trial for murder. Edward Arch
had been Brown’s codefendant, but Arch was acquitted after his Penal Code section
1118.1 motion was granted on the ground there was insufficient evidence to prove his
guilt beyond a reasonable doubt. Arch then filed a civil lawsuit against the City of
Los Angeles. Attorneys Daniel Sharpe and Price represented Arch in his civil lawsuit.
       On November 30, 2012, Alexandra Cano was testifying at Brown’s murder trial in
Judge Giss’s courtroom. Outside, on the courtroom door, hung a sign directing entrants
to turn off cell phones. But, while Cano was testifying, she heard someone recording the
proceedings. Sharpe, who was in the audience, admitted recording testimony.
       The trial court asked Sharpe whether he was aware he was not supposed to record
in the courtroom or take photographs. Sharpe replied, “I apologize, Your Honor. I was
given other information prior to today.” Sharpe said he worked for Price, who told him
to record the proceedings. Sharpe agreed to pay $250 in monetary sanctions under Code
of Civil Procedure section 177.5. Price, however, argued that although he asked Sharpe
to record the proceedings, he did not tell him to ignore the rules and signs.
       The trial court therefore set an order to show cause hearing under Code of Civil
Procedure section 177.5.1 Price reiterated that all he did was “ask” Sharpe to record the
proceedings; he did not direct him to violate any rule. The court thought that Price, “as
an attorney with more experience than [Sharpe] had, you’re put on notice of what the law


1
       After this matter was submitted, Price filed a motion to correct the record with the
order to show cause regarding monetary sanctions. We grant the motion.

                                              2
is; and you asked another [attorney] to record in the courtroom, and he was acting as your
agent.”
       On January 22, 2013, the trial court issued this sanction order: “THE COURT
FINDS that [Price] violated California Rule of Court 1.150(b) and Los Angeles County
Rule of Court 2.17(b) by asking a fellow attorney, Daniel Sharp[e], to record court
proceedings in People v. Michael Brown, PA 059232 without first obtaining permission
of the Court. Attorney Daniel Sharp[e] admitted to recording the Brown trial when
detected by the [c]ourt on 11/30/12. On 12/3/12 [Price] admitted to asking fellow
attorney Sharp[e] to record on 11/30/12 . . . . [¶] THE COURT FINDS that [Price] put in
motion the plan to record the court proceedings in the Brown case. His argument or
contention that ‘asking’ another person to record is different from ‘directing’ or
‘ordering’ the recording does not absolve [Price] from Sharp[e]’s conduct of recording,
especially since [Price], on 1/18/13 (the date of the hearing on the OSC), admitted that he
and Sharp[e] are co-counsel in a matter that would benefit from the impermissible
recording of the Brown case.” (Full capitalizations in original.)
       Price appealed the sanction order.
                                       DISCUSSION
I.     The order is appealable.
       Before reaching the substantive issue, we first address appealability and
jurisdictional issues raised by counsel for the superior court.
       In general, an appeal may be taken “[f]rom an order directing payment of
monetary sanctions by a party or an attorney for a party if the amount exceeds” $5,000.
(Code Civ. Proc., § 904.1, subd. (a)(12); see also Diepenbrock v. Brown (2012) 208
Cal.App.4th 743, 746.) Sanctions orders less than $5,000, therefore, are generally not
appealable until entry of a final judgment in the action. (Code Civ. Proc., § 904.1,
subd. (b).) But where, as here, the sanction order is a “final judgment on a collateral
matter because it finally resolves all issues” between the parties on appeal; a sanctions
order less than $5,000 may be directly appealed. (Diepenbrock, at pp. 746-747 [sanctions
order against a nonparty may be directly appealed; “resolving the dispute at this time will

                                              3
not interfere with the orderly administration of the underlying trial or give rise to
numerous unnecessary interim appeals”]; see also Barton v. Ahmanson Developments,
Inc. (1993) 17 Cal.App.4th 1358 [sanctions order against plaintiff’s former attorney was
appealable].)
       Here, the trial court sanctioned Price, a nonparty to the underlying criminal action.
That sanctions order is a matter completely collateral to the criminal action, and resolving
it on direct appeal is proper.
       In addition to questioning the appealability of the sanctions order, counsel for the
superior court also suggests we lack jurisdiction because the matter is a limited civil case
that should have been appealed to the Appellate Division. (See generally Code Civ.
Proc., §§ 85, 904.2.) An action shall be treated as a limited civil case if, for example, the
amount in controversy does not exceed $25,000. The matter before us is procedurally
unusual. Although the issue before us is civil in nature, the matter occurred in connection
with a criminal case, People v. Brown (Super. Ct. L.A. County, 2013, No. PA059232).
We therefore conclude that we have jurisdiction over the appeal.
II.    The trial court abused its discretion by sanctioning Attorney Price.
       The trial court imposed a monetary sanction on Price for violating rules regarding
recording court proceedings. We conclude that the court abused its discretion.
       “A judicial officer shall have the power to impose reasonable money sanctions,
not to exceed fifteen hundred dollars ($1,500), notwithstanding any other provision of
law, payable to the court, for any violation of a lawful court order by a person, done
without good cause or substantial justification. . . . For the purposes of this section, the
term ‘person’ includes a witness, a party, a party’s attorney, or both.” (Code Civ. Proc.,
§ 177.5.) “The imposition of monetary sanctions under section 177.5 ‘ “is within the
discretion of the trial court. That discretion must be exercised in a reasonable manner
with one of the statutorily authorized purposes in mind and must be guided by existing
legal standards as adapted to the current circumstances.” ’ ” (Scott C. Moody, Inc. v.
Staar Surgical Co. (2011) 195 Cal.App.4th 1043, 1048; see also People v. Ward (2009)
173 Cal.App.4th 1518, 1527.) A trial court’s discretion is not “ ‘unlimited, and

                                              4
reviewing courts have never ascribed to judicial discretion a potential without restraint.’
[Citation.]” (People v. Tabb (1991) 228 Cal.App.3d 1300, 1311.) Discretion is therefore
“abused when it exceeds the bounds of reason, all of the circumstances being
considered.” (Ward, at p. 1527.)
       Code of Civil Procedure section 177.5 does not require that the violation of a court
order be willful. (People v. Tabb, supra, 228 Cal.App.3d at p. 1311 [trial court within its
discretion to conclude that an attorney’s tardiness to a hearing due to inadvertent mis-
calendaring error did not constitute good cause or substantial justification].) The section
does, however, require a “knowing violation of a valid order of the court without good
cause or substantial justification.” (Winikow v. Superior Court (2000) 82 Cal.App.4th
719, 726, fn. omitted; accord, Conservatorship of Becerra (2009) 175 Cal.App.4th 1474,
1480, 1481.)
       Recording court proceedings without prior permission of the court violates the
California Rules of Court and the Superior Court of Los Angeles County, Local Rules.
(Cal. Rules of Court, rule 1.150(b); Super. Ct. L.A. County, Local Rules, rule 2.17(b).)
“The judiciary is responsible for ensuring the fair and equal administration of justice.
The judiciary adjudicates controversies, both civil and criminal, in accordance with
established legal procedures in the calmness and solemnity of the courtroom.
Photographing, recording, and broadcasting of courtroom proceedings may be permitted
as circumscribed in this rule if executed in a manner that ensures that the fairness and
dignity of the proceedings are not adversely affected. . . . [¶] . . . [¶] (c) Except as
provided in this rule, court proceedings may not be photographed, recorded, or
broadcast.” (Cal. Rules of Court, rule 1.150(a) & (c); see also Super. Ct. L.A. County,
Local Rules, rule 2.17(b).)2 A person proposing to use a recording device must obtain

2
       The Superior Court of Los Angeles County, Local Rules, rule 2.17 provides:
“(a) Definitions. This rule opts the definitions contained in California Rules of Court,
rule 1.150(b), except as follows: [¶] 1) The term ‘media coverage’ means any
photographing, recording or broadcasting in court by the media; [¶] 2) The term ‘court’
means any courtroom or courthouse in the County where the court conducts business,
including all entrances, exits, hallways, escalators, elevators, and adjacent or

                                               5
advance permission from the judge. (Cal. Rules of Court, rule 1.150(c).) A violation of
this rule may be punished by, among other things, a citation for contempt of court or an
order imposing monetary or other sanctions. (Cal. Rules of Court, rule 1.150(f).)
       The record does not show that Price knowingly violated these rules. There is no
dispute that Sharpe recorded the criminal proceedings. Price was not present when
Sharpe did so. Although Price admitted he asked Sharpe to record the proceedings, he
denied telling Sharpe to disregard any rules or signs requiring permission to be obtained
first. The court made no finding that Price told Sharpe to disregard rules regarding
obtaining the court’s permission to record proceedings. Instead, the court equated Price’s
mere request that the proceedings be recorded with Sharpe’s violation of the rules. In
other words, the court found that Price should be sanctioned because he asked Sharpe to
record the proceedings, which, by itself, was not a violation of any rule.
       These facts fail to establish that Price knowingly violated California Rules of
Court, rule 1.150(b) or Superior Court of Los Angeles County, Local Rules, rule 2.17(b).
The sanctions order must therefore be reversed.




subterranean court parking areas. It does not include the offices in any courthouse
occupied by independent agencies such as the County of Los Angeles, including the
Offices of the District Attorney and the Public Defender; [¶] 3) The term ‘designated
media area’ means any area so designated by the Presiding Judge, supervising judge, or
site judge. [¶] (b) Court Order Required. While in court, no one may engage in
photographing, recording, or broadcasting, or activate any camera, microphone, recorder
or broadcasting device, except: [¶] 1) in a courtroom where the judge has issued an order
allowing media coverage under California Rules of Court, rule 1.150 and Local Rule
2.17(d), or expressly granted permission, under California Rules of Court, rule 1.150(d)
or otherwise, to photograph, record, and/or broadcast; or [¶] 2) outside the courtroom, if it
is: i) in a designated media area, or ii) with prior written permission from the Presiding
Judge, supervising judge, or site judge. No one may carry any camera, microphone, or
recording equipment, or activate the image or sound capturing feature of any computer,
mobile telephone, watch or other similar equipment in a courtroom without express
written permission from the appropriate judicial officer.”

                                             6
                                  DISPOSITION
     The motion to correct the record on appeal is granted. The order is reversed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              ALDRICH, J.


We concur:


             KLEIN, P. J.




             KITCHING, J.




                                          7